The complainants, husband and wife, entered into a contract with the defendant, Mrs. Higgins, by the terms of which they were to purchase from her and she was to convey to them a piece of property in the town of West Orange, for a consideration of $13,700. The agreement provided that the purchase-money should be paid as follows: $700, as down money, which was paid; $1,300, upon the passing of title; and the rest by mortgages, which the defendant, Mrs. Higgins, agreed to place. When the time for performance fixed by the contract arrived, Mrs. Higgins refused to convey, and the complainants thereupon instituted the present suit to compel the specific performance of the contract. Mrs. Higgins set up as a defense that the provision relating to the placing of purchase-money mortgages by her was inserted by the agent whom she employed to negotiate the sale of the property without her knowledge or consent; that she could not read, and signed the contract in reliance upon the statement of her agent that it was all right in every respect. Her claim is that this provision of the contract was fraudulently injected into it by her agent, and that she is not bound by it. The hearing resulted in a decree directing a conveyance to the complainants, and the defendant has appealed.
There is no suggestion by the defendant that the complainants were aware of the fraud perpetrated upon her by her agent; much less that they participated in it; and we should be inclined to consider, if it was necessary for the determination of this appeal, that, under the circumstances recited, the fraud of the defendant's agent committed upon her was no bar to the right of the complainants to have a specific performance of the contract decreed. It is not necessary, however, to decide that question; and for the following reason: The decree appealed from directs a conveyance by the defendant to the complainants of the land in question upon their paying to her the full amount of the unpaid balance of the purchase price, viz., $13,000. The effect of this mandate is to relieve the defendant from any obligation to *Page 465 
comply with the provision of the contract which, as she claims, was fraudulently inserted therein; and to require her to perform the contract in accordance with the terms thereof, as she understood the meaning of the instrument. In this situation, she cannot successfully claim that she has been "aggrieved" by the decree appealed from.
We conclude that the decree under review should be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None.